Title: I. Tables of Justices of the Peace for the District of Columbia, [before 16 March 1801]
From: Jefferson, Thomas
To: 


            
              [before 16 Mch. 1801]
            
            
              
                Justices’ Commissions given out.
                Commissions not given.
                 
              
              
                Washington county
                 
                 
              
              
                
                  
                    
                      l
                      1
                      William Thornton
                    
                    
                      f
                      2
                      Thomas Peter.
                    
                    
                      n
                      3
                      W. H. Dorsey.
                    
                    
                      d.
                      9
                      Daniel Carrol
                    
                    
                      b.
                      4
                      Thomas Sim Lee
                    
                    
                      j
                      14
                      John Laird
                    
                    
                      h
                      11
                      Thos. Addison
                    
                  
                
                
                  
                    
                      -
                      Daniel Carrol
                    
                    
                      -
                      Thomas Sim Lee
                    
                    
                       
                      John Laird
                    
                    
                       
                      Uriah Forest
                    
                    
                       
                      Marshan Warring
                    
                    
                       
                      Benjamin Stoddert
                    
                    
                      l
                      John Mason
                    
                    
                       
                      Abraham Boyd
                    
                    
                       
                      Joseph Sprig Belt 
                    
                    
                      -
                      James Barry
                    
                    
                       
                      Thomas Addison
                    
                    
                       
                      Tristram Dalton
                    
                    
                       
                      William Marbury
                    
                    
                       
                      John Threlkeld
                    
                    
                      x
                      Daniel Reintzell
                    
                    
                       
                      Thomas Beall
                    
                    
                      -
                      Robert Brent
                    
                  
                
                
                  
                    
                      a
                      5
                      Daniel Reintzell
                    
                    
                      k
                      12
                      John Mason
                    
                    
                      g
                      8
                      Robert Brent
                    
                    
                      i
                      10
                      Abraham Boyd
                    
                    
                      o
                      15
                      Joseph Sprigg Belt
                    
                    
                      c.
                      6
                      Thomas Corcoran
                    

                    
                      m
                      13
                      Thomas Law
                    
                    
                       
                       
                      <John Oakley>
                    
                    
                      e.
                      7
                      Cornelius Cunningham.
                    
                  
                
              
              
                
                  
                    
                      Alexandria county.
                    
                    
                      6
                      Charles Alexander.
                    
                    
                       
                      <George Gilpin>
                    
                    
                      9
                      Jonah Thompson.
                    
                    
                      11
                      John Herbert
                    
                    
                      13
                      Cuthbert Powell
                    
                    
                      15
                      Jacob Houghman.
                    
                    
                      2.
                      William Fitzhugh.
                    
                    
                      4.
                      Richard Conway
                    
                  
                
                
                  
                    
                      qu.
                      <Francis Peyton>
                    
                    
                       
                      William Harper
                    
                    
                       
                      Simon Summers
                    
                    
                       
                      Robert T. Hooe
                    
                    
                       
                      John Potts
                    
                    
                      -
                      <William> Fitzhugh.
                    
                    
                       
                      <Richard Conway>
                    
                  
                
                
                  
                    
                      3
                      Francis Peyton
                    
                    
                      1.
                      George Gilpin
                    
                    
                      5
                      Elisha Cullen Dick
                    
                    
                      7
                      George Taylor
                    
                    
                      10
                      Abraham Faw
                    
                    
                      12
                      Alexander Smith.
                    
                    
                      14
                      Peter Wise junr.
                    
                    
                      qu.
                      Thomas Darne.
                    
                  
                
              
            
          